Citation Nr: 1619045	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-22 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for epididymitis, status post orchiopexy with residual testicular pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to July 1971 and from July 1972 to June 1992 in the United States Marine Corps.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and November 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In the recent November 2015 rating decision, the RO granted an increased rating from 0 to 10 percent for the Veteran's epididymitis, status post orchiopexy with residual testicular pain.  Presumably, the Veteran continues to disagree with the 10 percent rating now assigned.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In July 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's service-connected epididymitis, status post orchiopexy with residual testicular pain, does not manifest in renal dysfunction or urinary tract infection causing recurrent symptomatic infection requiring drainage / frequent hospitalization (greater than two times/year), or continuous intensive management.  


CONCLUSION OF LAW

The criteria for an increased initial evaluation in excess of 10 percent for epididymitis, status post orchiopexy with residual testicular pain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.115, 4.115a, 4.115b, Diagnostic Code 7525 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

For the initial rating issue on appeal, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the epididymitis issue in this case was satisfied by letters sent to the Veteran dated in September 2008 and August 2015.  

In any event, the initial rating issue on appeal for epididymitis arises from disagreement with the initial evaluation following the grant of service connection for epididymitis in a November 2008 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

With regard to the timing of VCAA notice, the initial rating issue was last adjudicated by the RO a November 2015 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the Veteran has received all required notice in this case for the initial rating issue for epididymitis, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, and private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to his initial rating claim being decided herein.  

The Veteran was also afforded VA genitourinary examinations in September 2008, June 2014, June 2015, and October 2015, in connection with his claim for an increased evaluation for his service-connected epididymitis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2015 VA examination is adequate, as it was predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating his service-connected epididymitis and associated manifestations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected epididymitis, since he was last examined in October 2015.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the epididymitis disability and associated manifestations since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination for the increased rating issue in this case.  

With regard to the previous July 2015 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO/AMC attempted to secure additional private treatment records; secured additional VA treatment records; and, afforded the Veteran an October 2015 VA genitourinary examination to rate the current extent and severity of his service-connected epididymitis disability.  As such, the RO/AMC has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased initial rating issue for epididymitis.

II.  Increased Rating (Schedular)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  
   
The Veteran's epididymitis is evaluated as 10 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7525, pertaining to chronic epididymo-orchitis.  This 10 percent rating has been in effect since September 2, 2008, the date his original service connection claim was received by the RO.  Epididymitis is defined as the "inflammation of the epididymis," which is the "elongated cordlike structure along the posterior border of the testis."  Dorland's Medical Dictionary, 632 (32nd ed., 2012).  Epididymo-orchitis is similarly defined as "inflammation of the epididymis and testis."  Id.  

The Veteran has appealed the November 2008 rating decision that granted service connection for epididymitis, status post orchiopexy with residual testicular pain.  The Veteran has expressed disagreement with the initial 10 percent rating assigned from September 2, 2008.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  That is to say, the Board must consider whether there have been times since the effective date of his award when his epididymitis disability has been more severe than at others for the time period from September 2, 2008 to the present.  Id.  

VA regulations provide that albuminuria alone is not nephritis, nor will the presence of transient albumin and casts following acute febrile illness be taken as nephritis. The glomerular type of nephritis is usually preceded by or associated with severe infectious disease; the onset is sudden, and the course marked by red blood cells, salt retention, and edema; "it may clear up entirely or progress to a chronic condition."  The nephrosclerotic type, originating in hypertension or arteriosclerosis, develops slowly, with minimum laboratory findings, and is associated with natural progress.  Separate ratings are not to be assigned for disabilities from any disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, the absence of a kidney is the sole renal disability, even if the kidney's removal was required because of nephritis, the absent kidney and any hypertension or heart disease will be separately rated.  In addition, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately rated.  38 C.F.R. § 4.115 (2015).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where the diagnostic codes refer the decision maker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described by the rating criteria do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2015).

Under Diagnostic Code 7525 for epididymo-orchitis, there is a notation to rate this disability as a urinary tract infection.  In addition, Diagnostic Code 7525 states that for tubercular infections, rate in accordance with §§ 4.88b or 4.89, whichever is appropriate.  

At the outset, the record is negative for any allegation or evidence of a tubercular infection related to the Veteran's service-connected epididymitis disability, such that the provisions of §§ 4.88b or 4.89 do not apply here. 

When rating the Veteran's service-connected epididymitis disability for urinary tract infection, a 10 percent evaluation is warranted when they require long-term drug therapy, one to two hospitalizations per year, and/or require intermittent intensive management.  A 30 percent evaluation is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  If urinary tract infections result in poor renal function, the disorder is rated as renal dysfunction.  38 C.F.R. § 4.115a. 

(The Board notes that, at present, the Veteran's service-connected epididymitis disability is rated as 10 percent disabling for urinary tract infection because at times his epididymitis disability has required long-term drug therapy, one to two hospitalizations per year, and intermittent intensive management by private and VA urologists).  This fact is not in dispute.  

When rating the Veteran's service-connected epididymitis disability for renal dysfunction, a noncompensable (zero percent) evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 (hypertension is 10 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).  In order to warrant a higher 60 percent rating for renal dysfunction, the evidence must show constant albuminuria with some edema; or a definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is 40 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 120 or more).  An even higher 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id. 

Upon review, the Board finds that the evidence of record does not warrant an initial disability rating in excess of 10 percent for the Veteran's service-connected epididymitis.  38 C.F.R. § 4.7.  Initially, as noted above, the Veteran is already at a 10 percent rating for his epididymitis disability rated under urinary tract infection.  38 C.F.R. § 4.115a.  However, under urinary tract infection, the medical and lay evidence of record does not reveal recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, which is necessary for a higher 30 percent evaluation.  In addition, under renal dysfunction, the medical and lay evidence of record does not reveal the criteria for higher 30, 60, 80, or 100 percent ratings, such as constant albuminuria with some edema; or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or a definite decrease in kidney function; or BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  In addition, there is no indication in the record that the Veteran's service-connected epididymitis disability is the cause of any voiding dysfunction, urinary frequency, or obstructed voiding.  Id.  

Specifically, the following evidence of record does not support an initial rating higher than 10 percent for the Veteran's epididymitis disability:

A February 2008 VA examination and a September 2008 VA genitourinary examination both indicated that the Veteran's frequency of urinary infections was "[n]one" and his history of catheterizations was "[n]one."  In addition, the Veteran was not on dialysis.  The Veteran described intermittent pain in the left testicle approximately 2-3 times per year since onset.  The acute pain lasts 2-3 hours.  The dull pain in the left testicle lasts an additional hour.  In 2005, an epididymal cyst was found on the left testicle.  It was removed surgically.  He also has a right testicular cyst too small to be removed surgically.  Upon testicular examination, normal texture, no atrophy, but tenderness at the base of the left testicle without edema or erythema was observed.  The Veteran has pronounced tortuous vein at the base of the left testicle.  The impression was epididymitis status post bilateral orchidopexy, with residual testicular pain.  Neither VA examination supports a higher rating above 10 percent. 

Private urologist records from Dr. M.L.S., MD, dated in September, October, November, and December of 2008 reveal slight sensitivity along the left epididymis and the left testicle, which was normal to palpation.  There was also a 3-4 mm nodule described in the upper pole of the left epididymis.  The Veteran was placed on doxycycline.  The Veteran reported two or three bouts of testicular pain and hurting, which will last a couple of hours and then go away with the supportive therapy.  It interferes with sleep.  He has a mild chronic recurrent left epididymitis. Benign prostatic hypertropic (nonservice-connected) with mild bladder outlet obstruction was also observed.  The Veteran was still on doxycycline in December 2008.  None of these records support a higher rating above 10 percent.

A VA nursing emergency department triage note dated in April 2009 documented an epididymitis history and another "flare" at this time, which started the day before, in terms of left side testicle pain.  The Veteran denied numbness / tingling / difficulty voiding or with bowel movements.  The Veteran denied other complaints.  This constitutes one hospitalization for the condition during that year. 

Private urologist records from Dr. M.L.S., MD, dated in April, July, and October of 2009 describe the left testicle as being sensitive, the left epididymis nodular and sensitive, and the right testicle normal.  The Veteran was restarted on doxycycline in April 2009.  The doctor recommended the Veteran be kept with doxycycline on hand to begin when his pain and discomfort flares up.  The doctor also discussed the possibility of having an orchiectomy depending upon how much the condition bothers him.  In July 2009, the Veteran stated the pain and discomfort in the left testicle went away just like it appeared soon after his last office visit in April.  In October 2009, the doctor again described the Veteran's "chronic and recurrent left epididymitis."  The symptoms that the Veteran experiences tend to wax and wane. It will hit every other day or so, every two days or so, and it usually goes away fairly abruptly but sometimes it will linger.  It is difficult to pinpoint the history.  The Veteran uses anti-inflammatories, mostly ibuprofen and has been taking ibuprofen on a fairly regular basis since 1970.  Upon physical examination in October 2009, there was slight sensitivity described along the left epididymis.  The left testicle was normal to palpation.  None of these records support a higher rating above 10 percent.

Private urologist records from Dr. M.L.S., MD, dated in April 2010 recorded that on examination the right testicle was normal to palpation, but the left testicle was slightly smaller and slightly sensitive.  

In a private laboratory report dated in October 2012 nothing was shown.

A VA laboratory report dated in January 2014 yielded a positive urinary tract infection screen.  

A VA primary care telephone note dated in May 2014 reflected that the Veteran has recurrent epididymitis and erectile dysfunction.

A VA addendum note dated in May 2014 found there was no current urinary tract infection.  

A VA genitourinary examiner in June 2014 expressed his opinion that there was no renal dysfunction due to a genitourinary condition, but the Veteran did have voiding dysfunction causing urine leakage.  However, the VA examiner assessed that all obstructive voiding symptoms were due to a separate condition of benign prostatic hypertrophy (nonservice-connected).  Thus, this VA examination does not support a higher rating above 10 percent.

A VA urology consult dated in June 2014 indicated that the Veteran denied recurrent urinary tract infections and had no dysuria, no gross hematuria, and no history of nephrolithiasis.  The Veteran was taking Motrin as scheduled.  The Veteran reported lower urinary tract symptoms, such as urgency, frequency, nocturia and occasional incontinence.  He underwent laboratory testing, but no problems were shown.  Thus, this VA consult does not support a higher rating above 10 percent.

In VA laboratory testing dated in January 2014, April 2014, May 2004, and September 2014, and a private laboratory report dated in July 2014 did not reveal protein in the urine, persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg %.  None of this laboratory testing showed constant albumin or recurring with hyaline and granular casts or red blood cells.  As such, none of the laboratory testing of record supports a higher rating above 10 percent.

A VA genitourinary examiner in June 2015 expressed his opinion that there was no renal dysfunction due to a genitourinary condition, and no voiding dysfunction.  

A private urologist report from Dr. M.L.S., MD, dated in July 2015 noted persistent left epididymitis, chronic with nodularity and sensitivity.  This has been present at least for the past 45 years.  Upon examination, the scrotum has a few epididymal cysts, but they are not infected and not draining.  Examination of the left scrotal compartment showed the left epididymis is slightly tender and nodular.  It has been that way for at least ten years, perhaps longer.  The left testicle seems to be normal to palpation.  The right scrotal compartment contains a right testicle and a right epididymis which are nontender.  Thus, this private report does not support a higher rating above 10 percent.

A VA urology note dated in October 2015 observed the Veteran had symptomatic left spermatocele.  VA treatment records further recounted the Veteran underwent left spermatic cord blocks in January 2015, March 2015, April 2015, July 2015, August 2015, and October 2015.  The Veteran stated that his left spermatic cord blocks have helped significantly with pain.  None of these records support a higher rating above 10 percent.  These records show treatment, but not hospitalization.  

Finally, a VA genitourinary examination dated in October 2015 remarked that over the years, the Veteran has experienced recurring left testicular pain which has worsened over time.  He has received VA urology treatment since 2008.  He gets serial spermatic cord block injections to help with the pain, with partial relief.  He is currently discussing left orchiectomy surgery with his urologist at the VA, due to ongoing left testicular pain of long duration.  However, the VA examiner opined there was no renal dysfunction due to the condition.  The Veteran also did not have a voiding dysfunction at that time.  For chronic epididymitis, the Veteran was treated with long-term drug therapy.  Most importantly, the VA examiner assessed the Veteran has undergone "[i]ntermittent intensive management" with spermatic cord injections for pain.  Upon examination, the right and left testicles were tender to palpation, with no masses noted.  There was abnormal right and left epididymitis, tender to palpation, with no masses noted.  There was no functional impact on work.  The diagnosis was left orchalgia.  The plan was to perform a 6th left spermatic cord block without any complication.  Continued use of ibuprofen, scrotal elevation (a jockstrap), and a repeated cord block in 4-6 weeks were the recommendations.  The Veteran still deferred surgery at this time.  Thus, this VA examination does not support a higher rating above 10 percent.

The Board acknowledges that VA and private treatment records dated from 2008 to 2015 document a diagnosis of hypertension.  The Veteran is on continuous medication for his hypertension - Hydrochlorothiazide at 25 mg day and Lisinopril at 40 mg a day.  The Veteran has hypertension which would be at least 10 percent disabling under Diagnostic Code 7101 (hypertension is 10 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).  Specifically, a VA hypertension examiner recorded blood pressure readings of 172/90, 170/88, and 170/86.  These blood pressure readings show systolic pressure predominantly 160 or more.  The Veteran also has a continuous need for medication to control his hypertension.  Hypertension that is at least 10 percent disabling, such as the Veteran's hypertension, is listed as one of the criteria for a 30 percent evaluation for renal dysfunction under 38 C.F.R. § 4.115a.  Regardless, there is no evidence in the record that the Veteran's hypertension is in any way associated with the Veteran's service-connected epididymitis or with any type of renal dysfunction.  In fact, no renal dysfunction has been assessed for the Veteran.  The Veteran reported that he was diagnosed with hypertension back in 2000 concurrently with his diagnosis of diabetes mellitus.  See June 2014 VA hypertension examination. 

The Board has also considered whether a genitourinary disability such as the Veteran's service-connected epididymitis may be evaluated under other genitourinary system diagnostic codes that provide potential ratings above 10 percent.  In this regard, the Veteran is already service-connected by the RO for erectile dysfunction and is receiving special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ. However, there is no evidence of record or allegation by the Veteran that he is service-connected for any other disability of the genitourinary system (Diagnostic Codes 7500 -7542), such as removal or abscess of the kidney, nephrolithiasis, hydronephrosis, bladder calculus, cystitis, a prostate gland injury, chronic renal disease, among many others.  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board will continue to evaluate the Veteran's epididymitis disability under Diagnostic Code 7525, as this diagnostic code is clearly the most applicable to the Veteran's disability.  

With regard to lay evidence, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  The Veteran has credibly reported recurrent testicular pain.  However, in the present case, although the Board has considered these lay assertions, they still do not establish the specific criteria for a rating above 10 percent for his service-connected epididymitis.  In other words, they do still do not demonstrate the necessary findings required under the rating criteria, such as manifestations of renal dysfunction and urinary tract infections requiring drainage or frequent hospitalization as discussed above.  As such, the Veteran's competent and credible lay statements do not warrant an increased evaluation above 10 percent. 

Accordingly, the Board concludes that an initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected epididymitis, status post orchiopexy with residual testicular pain.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's rating any further, as his service-connected epididymitis has been consistent at the 10 percent level for its respective time period.  Fenderson, 12 Vet. App. at 126.  

III.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In the present case, however, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration, for the Veteran's service-connected epididymitis, status post orchiopexy with residual testicular pain.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's service-connected genitourinary symptomatology such as testicular discomfort, drug therapy, 1-2 hospitalizations per year, and intermittent intensive management is fully addressed by the rating criteria under which it is rated.  Additionally, the Veteran has been awarded special monthly compensation due to the erectile dysfunction residuals.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 10 percent evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's epididymitis, status post orchiopexy with residual testicular pain, that would render the schedular criteria inadequate.  There are no additional symptoms of his epididymitis, status post orchiopexy with residual testicular pain, that are not addressed by the Rating Schedule.  Any interference with work is also contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In other words, a 10 percent rating is adequate to compensate the Veteran for any loss of working time as the result of the result of epididymitis, status post orchiopexy with residual testicular pain.

Thus, because the Veteran's disability picture for the epididymitis disability is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  In any event, VA examiners in September 2008 and October 2015 found there was no effect on occupation from the Veteran's service-connected epididymitis, and he has only had several hospitalizations, but not frequent hospitalizations. 

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected epididymitis disability adjudicated above, the Veteran is service-connected for numerous other conditions including diabetes mellitus, coronary artery disease, degenerative disc disease of the lumbar spine, tinnitus, a left ankle strain, a right ankle disorder, and peripheral neuropathy of the lower extremities, among other conditions.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected epididymitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).





	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating greater than 10 percent for epididymitis, status post orchiopexy with residual testicular pain is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


